It is now made to appear that the file mark on bill of exception No. 1, as it appears in the transcript originally considered, did not disclose the true date of filing. The *Page 214 
certificate of the clerk is to the effect that said bill of exception was filed on September 27, 1929, instead of the 27th of December, 1929, as shown in the transcript. The bill having been filed within the proper time, is entitled to consideration. The statement of facts and the remainder of appellant's bills of exception were filed too late and are not entitled to consideration.
Bill of exception No. 1 relates to the action of the court in permitting the State to introduce in evidence an indictment charging appellant with the offense of selling intoxicating liquor. Numerous objections were interposed by appellant. We are unable to determine from the bill of exception whether the action of the court was proper. In any event, if the action of the court should be held erroneous (and this is not conceded), we would be unable to determine, in the absence of a statement of facts, whether appellant was harmed, as the minimum penalty shown by the record may rest upon uncontroverted and conclusive evidence of guilt.
No other matter being presented for review, the motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.